Title: [Diary entry: 6 February 1785]
From: Washington, George
To: 

Sunday 6th. Mercury at 31 in the morning—38 at Noon and 39 at Night. Morning lowering with appearances of Snow or rain. Abt. Noon the Sun came out—but soon disappeared and became thick & lowering. No Wind. Doctr. Brown was sent for to Frank (waiter in the House) who had been seized in the Night, with a bleeding of the Mouth from an Orifice made by a Doctr. Dick who some days before attempted in vain to extract a broken tooth & coming about 11 Oclock stayed to Dinner & returned afterwards.